Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        17-JUN-2022
                                                        09:09 AM
                                                        Dkt. 13 ODAC
                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


         STATE OF HAWAIʻI, DEPARTMENT OF PUBLIC SAFETY,
            Respondent/Employer/Appellant-Appellee,

                                vs.

                         RONALD N. NAUMU,
             Petitioner/Employee/Appellee-Appellant,

                                and

                      MERIT APPEALS BOARD,
              Respondent/Agency/Appellee-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CIVIL NO. 15-1-2432-12)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Petitioner/Employee/Appellee-Appellant Ronald N.
Naumu’s Application for Writ of Certiorari filed on April 18,
2022, is rejected.
          DATED:   Honolulu, Hawaiʻi, June 17, 2022.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Michael D. Wilson
                               /s/ Todd W. Eddins